DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on October 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tenhoff (US 5,830,145, hereinafter Tenhoff ‘145).
In re claim 1, Tenhoff ‘145 teaches a navigation system to track a surgical instrument relative to a patient, comprising: a tracking subsystem operable to capture in real-time position data indicative of the position of the surgical instrument (col. 4, lines 46-66, col. 6, lines 1 -35, col. 7, Example 1, etc.); a data processor adapted to receive scan data representative of a region of interest of a given patient and the position data from the tracking subsystem, the data processor being operable to render an image of the region of interest from a point of view which relates to the position of the surgical instrument, the image being derived from the scan data (col. 4, lines 36-45; col. 6, lines 1-14, col. 7, Example, 1, etc.); and a display in data communication with the data processor, the display being operable to display the image of the patient (col. 4, lines 25-30); wherein the surgical instrument is configured to move through the region of interest (col. 2, lines 40-52, note that pull-back is a movement through the region of interest; col. 3, lines 13-20; col. 4, lines 46-49, ; wherein the data processor is operable to create a map of the area through which the surgical instrument is moved by determining the real time location and orientation of the surgical instrument over time based on the tracking subsystem capture of position data indicative of the surgical instrument over time (col. 4, lines 36-49; col. 6, lines 1-25). 
In re claim 2, Tenhoff ‘145 teaches wherein the data processor is further operable to determine in real-time the location and orientation of the surgical instrument as the surgical instrument is moved within the region of interest and the display is 
In re claim 3, Tenhoff ‘145 teaches wherein the map is a real-time map that is generated and corresponds to a path traveled by the surgical instrument through the region of interest (col. 4, lines 36-49; col. 6, lines 1-25). 
In re claim 13. The navigation system of claim 1, wherein the display is operable to display a virtual volumetric scene of an internal body cavity of the patient from a point of view of the surgical instrument (col. 6, lines 24-29, note that cross-sectional view of a catheter is a point of view of the surgical instrument). 
In re claim 14, Tenhoff ‘145 teaches wherein the map is a real-time map that corresponds to an external boundary of an internal cavity of the patient (fig. 2, 27 is external boundary of an internal cavity, col. 10, lines 6-7, wall is also an external boundary of the vessel which is an internal cavity). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenhoff ‘145.
In re claim 4, Applicant admits to use “[a] real-time map is generated by the outermost extent of the instrument's position and minimum extrapolated curvature as is known in the art.” See para 0024.
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the .

Claims 5-6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenhoff ‘145 in view of Nishiki et al. (US 5,345,938, hereinafter Nishiki ‘938).
In re claims 5-6, Tenhoff ‘145 teaches wherein the display is further operable to display the real-time map (col. 4, lines 25-30, lines 36-49; col. 6, lines 1-25; lines 63-66), but fails to teach wherein the real-time map and the image of the patient are displayed simultaneously; wherein the real-time map is displayed superimposed on the image of the patient. 
Nishiki ‘938 teaches to teach wherein the real-time map and the image of the patient are displayed simultaneously; wherein the real-time map is displayed superimposed on the image of the patient (fig. 16). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the display feature of Nishiki '938 in order to provide both inner vessel view and external location view of the vessel. 

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenhoff ‘145 and Nishiki ‘938, in view of Savage et al. (US 5,979,453, hereinafter Savage ‘453).

Savage ‘453 teaches a sensor embedded into the surgical instrument; wherein the sensor is configured to collect sensor date within the region of interest; wherein the real-time map is color coded to represent the collected sensor data (col. 2, line 60-col. 3, line 4, note that any ultrasound transducer could be a sensor as well).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 and Nishiki ‘938 to include the sensors of Savage ‘453 in order to provide additional blood flow view or temperature sensing. 
In re claim 8, Savage ‘453 teaches wherein the collected sensor data within the region of interest includes at least one of pressure data, temperature data, or electro-physiological data (col. 3, line 1). 

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenhoff ‘145 in view of Martinelli et al. (US 4,821,731, hereinafter Martinelli '731) and Nishiki ‘938, and still further in view of Rex (US 6,038,468, hereinafter Rex ‘468)
In re claim 9, Tenhoff ‘145 fails to teach further comprising a timing signal generator operable to generate a timing signal, wherein: the timing signal correlates to an anatomical function; the tracking subsystem is operable to (i) receive the timing 
Martinelli ‘731 teaches further comprising a timing signal generator operable to generate a timing signal that correlates to at least one anatomical function of first anatomical member, wherein: the tracking system is operable to (i) receive the timing signal from the timing signal generator, and (ii) in response to the time signal and the position data, update the first position to compensate for anatomical shift due to the anatomical function (figs 7-10; col. 9, line 35- col. 10 line 12).
Nishiki '938 teaches a display to display an internal image of the vessel and complete images of the vessel tree, and superimpose indica of the surgical instrument onto the image based on the position data (fig. 16). 
However, Nishiki ‘938 teaches a 2D image. 
Rex ‘468 teaches superimpose indica of the surgical instrument onto the image based on the position data, wherein the image is a volumetric perspective image (fig. 1).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the motion compensation features of Martinelli ‘731 in order to resolve motion induced error, and to include the display feature of Nishiki '938 in order to provide both inner vessel view and external location view of the vessel, and to include the 3D display feature of Rex ‘468 to provide a better view of the target object with respect to the catheter location.

In re claim 11, Martinelli ‘731 teaches wherein the data processor is configured to reduce flutter or jitter in the rendered image using the timing signal (col. 9, lines 36-65, col. 14, lines 36-53). 
In re claim 12, as show above the combined device of Tenhoff ‘145, Martinelli ‘731, Nishiki ‘938 and Rex ‘468 teaches wherein the data processor is operable to [periodically] update the superimposed indicia of the surgical instrument onto the rendered image based on the timing signal from the timing signal generator. 
With regard to periodically update features, Tenhoff ‘145 teaches “real-time” detection of the surgical instrument (col. 4, lines 45-49). Martinelli ‘731 also teaches periodically detecting the motion of cardiac cycle (figs. 7-9). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the periodical motion compensation features of Martinelli ‘731 in order to resolve motion induced error periodically. And as shown above, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to further modify the method/device of Tenhoff ‘145 and Martinelli ‘731 to include the display feature of Nishiki '938 in order to provide both inner vessel view and external location view of the vessel, and to include the 3D display feature of Rex ‘468 to provide a better view of the target object with respect to the catheter location.

Claims 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenhoff ‘145 in view of Watkins et al. (US 6,175,757, hereinafter Watkins ‘757), and further in view of Martinelli '731, Teo et al. (US 5,885,218, hereinafter Teo ‘218), Shahidi (US 2002/0077544, hereinafter Shahidi ‘544).
In re claim 15, 
[Terminology Interpretation
 “Determine a most likely position": applicant describes “Statistical methods can be used to determine the most likely location within the vessel with respect to the reported location and then compensate so the display accurately represents the instrument 12 within the center of the vessel.” In para 0032 of PGPUB. Hence, examiner interprets that an imaging system with motion compensation/correction would also determine the most likely location of the surgical instrument after motion compensation/correction from anatomical shift.]
Tenhoff ‘145 teaches a navigation system comprising: a tracking system configure to capture position data indicative of a first position of a surgical instrument subsequent to acquisition of scan image data (col. 3, lines 35-57), wherein the scan image data is representative of a region of interest of a patient; a data processor adapted to receive the scan image data and the position data from the tracking system (col. 6, lines 14-36). 
Tenhoff ‘145 details pull-back catheter method and system, but Watkins ‘757 teaches a catheter insertion tracking within a lumen of a body and acquiring a luminal image with tracking system and determining radial distance between the lumen wall and the probe and creating a 3D image map (fig. 3, col. 3, lines 61- col. 4, line 9, fig. 3). 
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the insertion features of Watkins ‘757 in order to guide the catheter insertion and pull-back. 
Tenhoff ‘145 and Watkins ‘757 fail to teach wherein the data processor is further configured to compensate for an inaccuracy in a tracked first position of the surgical instrument caused by an anatomical shift of a first anatomical member of the patient having occurred subsequent to the acquisition of the scan image data, including: determining a most likely position of the surgical instrument based on the tracked first position, determining whether the first position is greater than or equal to a predetermined distance away from the most likely position, generating a trajectory error if the first position is greater than or equal to the predetermined distance away from the most likely position.
Martinelli ‘731 teaches the acoustic energy responsive to each acoustic signal at each of the positions is sensed so as to create a set of data. The location, including the orientation of said distal end of said catheter is sensed at each of said positions. The sets of data and the respective positions from which each was obtained is related to one another so as to create an image of the internal features of the body (abstract), and teaches: 
the data processor is configure to render an image of the region of interest from the scan image data, compensate for an inaccuracy in a tracked first position of the surgical/catheter instrument caused by an anatomical shift of a first anatomical member of the patient that occurred subsequent to the acquisition of the scan image data, wherein the data processor is configure to while compensating for the inaccuracy 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 and/ Watkins ‘757 to include the motion compensation features of Martinelli ‘731 in order to resolve motion induced error. 
“Generating a trajectory error if the first position is greater than or equal to the predetermined distance away from the most likely position” is interpreted as “ensuring catheter/surgical instrument is not too close to the wall of lumen or vessel because if it’s to close, such instrument would have the potential to puncture the wall” from applicant's disclosure para 23 of PGPUB. 
Hence, with respect to limitations: “determining whether the first position is greater than or equal to a predetermined distance away from the most likely position, generating a trajectory error if the first position is greater than or equal to the predetermined distance away from the most likely position,” first it would be obvious to any clinician that puncturing the wall of lumen or vessel should be avoided, and tracking and real time imaging of the instrument insertion are for such purpose to avoid puncturing the wall. Watkins '757 teaches determining radial distance between the lumen wall and the catheter and creating a 3D image map and displaying such results (fig. 3), it would have been obvious that one of ordinary skill in the art would be able to be reported from the display if the catheter is too close to the lumen wall or how far the catheter is from all lumen wall at the particular location for different angular displacements (col. 4, lines 21-33). 

Watkins ‘757 would tell how close the distance from the vessel to the catheter, but did not calculate how far the catheter is from the center of the vessel. However, the distance from the center of the vessel to the wall of the vessel is the radius the wall, and the distance between the center of the vessel to the catheter is equal to the radius minus the distance between the catheter to the vessel wall. 
Furthermore, Teo ‘218 teaches “a spatial filtering method and apparatus which is particularly useful for addressing the problem of pulsation motion in intravascular ultrasound imaging, but may also be applied to imaging systems in other environments. According to a specific embodiment, the present invention provides a method and related apparatus for determining relative motion (rotation, pulsation, or in-plane translation and/or a combination thereof) in orthogonal r-.theta. memory space, prior to scan conversion, between a first and second image frame, and displaying an accurate image and/or performing pre-scan conversion image stabilization of the image” (abstract) and teaches finding the center of the vessel and finding the location of the catheter within the vessel with respect to the center of the vessel (figs. 2-7).
Hence, it would be obvious to use Teo ‘218's centerline location to calculate the distance from the centerline to the catheter instead of using the distance from the catheter to the wall of Watkins '757 in order to provide user the distance information of how far the catheter is away from the center of the vessel which is the optimal location for catheter placement within the vessel. 
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 and/ Watkins ‘757 to include the motion compensation features of Martinelli ‘731 in order to resolve motion induced error, and to include the distance between the center of the vessel to the catheter calculation of Teo '218 in order to ensure the catheter stays in the optimal location in the vessel. 
Furthermore, Shahidi ‘544, in the same field of endeavor, discloses an “endoscopic targeting method and system for enhancing the ability of a surgeon to access a target site within a patient” (see entire document, particularly abstract and Fig. 1). Shahidi ‘544 further teaches an error function designed to “provide a measure of the degree of uncertainty in the patient target site in a multidimensional imaged structure” (p1, paragraphs [0006]-[0009], and p3, paragraph [0032]).  
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Tenhoff ‘145 to include the insertion of Watkins ‘757 in order to guide the catheter insertion and pull-back, and to include the motion compensation features of Martinelli ‘731 in order to resolve motion induced error, and to include the distance between the center of the vessel to the catheter calculation of Teo '218 in order to ensure the catheter stays in the optimal location in the vessel, and to include the error measurement methodology of Shahidi ‘544 in order to provide a means for enhancing the ability of a surgeon to access a target site within a patient” as explicitly taught by Shahidi ‘544 (p1, paragraphs [0004] and [0010]-[0012]).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 7,697,972. Although the claims at issue are not identical, they are not patentably distinct from each other because 7,697,972 teaches a navigation system to track a surgical instrument relative to a patient, comprising: a tracking subsystem operable to capture in real-time position data indicative of the position of the surgical instrument; a data processor adapted to receive scan data representative of a region of interest of a given patient and the position data from the tracking subsystem, the data processor being operable to render an image of the region of interest from a point of view which relates to the position of the surgical instrument, the image being derived from the scan data; and a display in data communication with the data processor, the display being operable to display the image of the patient; wherein the surgical instrument is configured to move through the region of interest; wherein the data processor is operable to create a map of the area through which the surgical instrument is moved by determining the real time location and orientation of the surgical instrument over time based on the tracking subsystem .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793